DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statements (PTO-1449) filed 11/19/2020 and 08/26/2021. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 16, 17 and 19-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winker et al. (USP No. 6,456,419), hereinafter “Winker”.
Regarding claim 1, Winker discloses a system (see Fig. 5), comprising: a high-side electrode layer (72) comprising a plurality of discrete electrodes (70) (see Fig. 5); a low-side electrode layer (80) (see Fig. 5); an electro-optic (EO) layer (82) comprising an EO active material at least partially interposed between the high-side electrode layer (72) and the low-side electrode layer (80) (see Fig. 5), thereby forming a plurality of active cells of the EO layer (see Figs. 9, 11); a controller (“external programming device” – Col. 5, Lines 16-17), comprising: a steering request circuit structured to interpret a steering request value (Col. 5, Lines 7-43, Col. 6, Lines 44-60, Col. 9, Lines 25-28, 52-54); a steering configuration circuit (74) structured to determine a plurality of EO command values in response to the steering request value (Col. 5, Lines 7-43, Col. 6, Lines 44-60, Col. 9, Lines 25-28, 52-54), and wherein the plurality of EO command values correspond to a half-wave voltage profile (Col. 3, Line 62, Col. 8, Lines 53-54); and a steering implementation circuit structured to provide a plurality of voltage commands in response to the plurality of EO command values (Col. 5, Lines 7-43, Col. 6, Lines 44-60, Col. 9, Lines 25-28, 52-54).
Regarding claim 2, Winker discloses wherein the half-wave voltage profile comprises a first voltage value for a last electrode of a first phase delay progression, a second voltage value for a first electrode of a second phase delay progression, and wherein the first voltage value and the second voltage value have opposite signs (see Figs. 5-7, 11).
Regarding claim 3, Winker discloses wherein the first voltage value and the second voltage value have equal magnitudes (see Figs. 5-7, 11, Col. 6, Lines 24-62, Col. 9, Line 5 – Col. 10, Line 12).
Regarding claim 5, Winker discloses wherein the first voltage value and the second voltage value have magnitudes that differ by a voltage difference corresponding to an nπ phase delay, wherein n comprises an integer value between 1 and 4, inclusive (see Figs. 5-7, 11, Col. 6, Lines 24-62, Col. 8, Lines 9-18, Col. 9, Line 5 – Col. 10, Line 12).
Regarding claim 6, Winker discloses wherein the opposite signs of the first voltage value and the second voltage value are determined relative to a nominal voltage (see Figs. 5-7, 11, Col. 6, Lines 24-62, Col. 8, Lines 9-18, Col. 9, Line 5 – Col. 10, Line 12).
Regarding claim 8, Winker discloses wherein each of the plurality of discrete electrodes comprises a length that is about equal to a thickness of the EO active layer (Col. 5, Lines 2-5, 25-26).
Regarding claim 16, Winker discloses a system (see Fig. 5), comprising: a high-side electrode layer (72) comprising a plurality of discrete electrodes (70) (see Fig. 5); a low-side electrode layer (80) (see Fig. 5); an electro-optic (EO) layer (82) comprising an EO active material at least partially interposed between the high-side electrode layer (72) and the low-side electrode layer, thereby forming a plurality of active cells of the EO layer (see Figs. 9, 11); a controller (“external programming device” – Col. 5, Lines 16-17), comprising: a steering request circuit structured to interpret a steering request value (Col. 5, Lines 7-43, Col. 6, Lines 44-60, Col. 9, Lines 25-28, 52-54); a steering configuration circuit (74) structured to determine a plurality of EO command values in response to the steering request value (Col. 5, Lines 7-43, Col. 6, Lines 44-60, Col. 9, Lines 25-28, 52-54), wherein the plurality of EO command values comprise: a first voltage value for a last electrode of a first phase delay progression, the first phase delay progression corresponding to a first plurality of the discrete electrodes (see Figs. 5-7, 11, Col. 6, Lines 24-62, Col. 9, Line 52 – Col. 10, Line 12); a second voltage value for a first electrode of a second phase delay progression, the second phase delay progression corresponding to a second plurality of the discrete electrodes, wherein the first plurality of the discrete electrodes are adjacent to the second plurality of the discrete electrodes (see Figs. 5-7, 11, Col. 6, Lines 24-62, Col. 9, Line 52 – Col. 10, Line 12); and wherein the first voltage value and the second voltage value comprise a voltage difference therebetween that corresponds to a selected phase shift difference (see Figs. 5-7, 11, Col. 6, Lines 24-62, Col. 8, Lines 9-18, Col. 9, Line 52 – Col. 10, Line 12).
Regarding claim 17, Winker discloses wherein the selected phase shift difference comprises an nπ phase shift difference, wherein n is a small integer value (see Figs. 5-7, 11, Col. 6, Lines 24-62, Col. 8, Lines 9-18, Col. 9, Line 52 – Col. 10, Line 12).
Regarding claim 19, Winker discloses wherein the voltage difference between the first voltage value and the second voltage value comprises an AC voltage difference (see Figs. 5-7, 11).
Regarding claim 20, Winker discloses wherein the first voltage value comprises a same magnitude as the second voltage value, with an AC phase shift of 180 degrees (see Figs. 5-7, 11, Col. 6, Lines 24-62, Col. 8, Lines 9-18, Col. 9, Line 52 – Col. 10, Line 12).
Regarding claim 21, Winker discloses wherein the first voltage value comprises a same magnitude as the second voltage value, with an AC phase shift of about 180 degrees (see Figs. 5-7, 11, Col. 6, Lines 24-62, Col. 8, Lines 9-18, Col. 9, Line 52 – Col. 10, Line 12).
Regarding claims 4 and 22, Winker discloses wherein the first voltage value and the second voltage value have magnitudes that differ, within a noise voltage value, by a voltage difference corresponding to a π phase delay (see Figs. 5-7, 11, Col. 6, Lines 24-62, Col. 9, Line 5 – Col. 10, Line 12).
Regarding claim 23, Winker discloses wherein a thickness of the EO active layer comprises a thickness of 1/2ʎ (Col. 3, Lines 61-63, Col. 5, Lines 2-5, 25-26, Col. 8, Lines 53-54).
Regarding claim 24, Winker discloses further comprising a reflective layer optically coupled to the EO active layer, and wherein the thickness of the EO active layer comprises a thickness of 1/4ʎ (Col. 3, Lines 61-63, Col. 5, Lines 2-5, 25-26, 65-66, Col. 8, Lines 53-54).
Regarding claim 25, Winker discloses a method, comprising: receiving an incident electro-magnetic (EM) beam at a beam steering device (see Fig. 5); interpreting a steering request value for the EM beam (Col. 5, Lines 7-43); and providing a half-wave voltage profile to a plurality active cells of an electro-optic (EO) layer of the beam steering device in response to the steering request value (see Figs. 5-7, 11, Col. 3, Line 62, Col. 5, Lines 7-43, Col. 8, Lines 53-54).
Regarding claim 26, Winker discloses wherein providing the half-wave voltage profile comprises applying a progressive phase shift to the incident electro-magnetic (EM) beam at each of a plurality of phase delay progression groups of the plurality of active cells (see Figs. 5-7, 11).
Regarding claim 27, Winker discloses  further comprising: wherein providing the half-wave voltage profile further comprises: providing a first voltage value for a last electrode of a first phase delay progression of the plurality of phase delay progression groups; and providing a second voltage value for a first electrode of a second phase delay progression of the plurality of phase delay progression groups; wherein the first voltage value and the second voltage value have an opposite sign (see Figs. 5-7, 11, Col. 6, Lines 24-62, Col. 9, Line 52 – Col. 10, Line 12). 
Regarding claim 28, Winker discloses wherein the first voltage value and the second voltage value have magnitudes that differ, within a noise voltage value, by a voltage difference corresponding to an nπ phase delay, wherein n comprises an integer value between 1 and 4, inclusive (see Figs. 5-7, 11, Col. 6, Lines 24-62, Col. 8, Lines 9-18, Col. 9, Line 52 – Col. 10, Line 12).
Regarding claim 29, Winker discloses further comprising: wherein providing the half-wave voltage profile further comprises: providing a first voltage value for a last electrode of a first phase delay progression of the plurality of phase delay progression groups; and providing a second voltage value for a first electrode of a second phase delay progression of the plurality of phase delay progression groups; wherein the first voltage value and the second voltage value each have a distinct AC phase shift (see Figs. 5-7, 11, Col. 6, Lines 24-62, Col. 8, Lines 9-18, Col. 9, Line 52 – Col. 10, Line 12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Winker (USP No. 6,456,419) in view of McManamon et al. (“Optical Phased Array Technology” 1996), hereinafter “McManamon”.
Regarding claim 7, Winker discloses the claimed invention, but does not specify wherein the first voltage value and the second voltage value are symmetrically distributed about a 0π phase shift. In the same field of endeavor, McManamon discloses wherein the first voltage value and the second voltage value are symmetrically distributed about a 0π phase shift (pg. 271, left column, last paragraph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Winker with wherein the first voltage value and the second voltage value are symmetrically distributed about a 0π phase shift of McManamon for the purpose of providing precise stabilization, and moderate to excellent optical power handling capability (Abstract).
	Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Winker (USP No. 6,456,419) in view of Meredith (USPG Pub No. 2008/0212007).
Regarding claim 9, Winker discloses the claimed invention, but does not specify wherein the plurality of discrete electrodes comprise resistive electrodes. In the same field of endeavor, Meredith discloses wherein the plurality of discrete electrodes comprise resistive electrodes (see Fig. 1, Paragraphs 15-18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Winker with wherein the plurality of discrete electrodes comprise resistive electrodes of Meredith for the purpose of providing the desired phase retardation profile (Paragraph 5).
Regarding claim 10, Winker and Meredith teach the system set forth above for claim 9, Meredith further discloses wherein at least one of the plurality of discrete electrodes comprises a corresponding resistive electrode having a voltage applied in response to an associated one of the voltage commands (see Fig. 1, Paragraphs 15-19, 21). It would have been obvious to one of ordinary skill to provide the system of Winker with the teachings of Meredith for at least the same reasons as those set forth above with respect to claim 9.
Regarding claim 11, Winker and Meredith teach the system set forth above for claim 9, Meredith further discloses wherein at least one of the plurality of discrete electrodes comprises a corresponding resistive electrode having a plurality of voltages applied in response to at least one associate one of the voltage commands (see Fig. 1, Paragraphs 15-19, 21). It would have been obvious to one of ordinary skill to provide the system of Winker with the teachings of Meredith for at least the same reasons as those set forth above with respect to claim 9.
Regarding claim 12, Winker discloses the claimed invention, but does not specify wherein the high-side electrode layer comprises a plurality of conductive electrodes separated by a plurality of resistive electrodes. In the same field of endeavor, Meredith discloses wherein the high-side electrode layer comprises a plurality of conductive electrodes separated by a plurality of resistive electrodes (see Fig. 1, 3C, 3D, Paragraphs 15-18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Winker with wherein the high-side electrode layer comprises a plurality of conductive electrodes separated by a plurality of resistive electrodes of Meredith for the purpose of providing the desired phase retardation profile (Paragraph 5). Furthermore, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 13, Winker and Meredith teach the system set forth above for claim 12, Meredith further discloses wherein the conductive and resistive electrodes comprise varying ratios of relative size therebetween  (see Fig. 1, 3C, 3D, Paragraphs 15-18). It would have been obvious to one of ordinary skill to provide the system of Winker with the teachings of Meredith for at least the same reasons as those set forth above with respect to claim 12. Furthermore, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 14, Winker discloses the claimed invention, but does not specify wherein the low-side electrode layer comprises a plurality of conductive electrodes separated by a plurality of resistive electrodes. In the same field of endeavor, Meredith discloses wherein the low-side electrode layer comprises a plurality of conductive electrodes separated by a plurality of resistive electrodes (see Fig. 1, Paragraphs 15-18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Winker with wherein the low-side electrode layer comprises a plurality of conductive electrodes separated by a plurality of resistive electrodes of Meredith for the purpose of providing the desired phase retardation profile (Paragraph 5).
Regarding claim 15, Winker and Meredith teach the system set forth above for claim 14, Meredith further discloses wherein the high-side electrode layer comprises a plurality of conductive electrodes separated by a plurality of resistive electrodes (see Fig. 1, Paragraphs 15-18). It would have been obvious to one of ordinary skill to provide the system of Winker with the teachings of Meredith for at least the same reasons as those set forth above with respect to claim 14.
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Winker (USP No. 6,456,419) in view of Albelo et al. (USP No. 10,386,489), hereinafter “Albelo”.
Regarding claim 18, Winker discloses wherein the voltage difference between the first voltage value and the second voltage value comprises a voltage difference (see Figs. 5-7, 11). Winker discloses the claimed invention, but does not explicitly specify DC voltage. Col. 6, lines 31-39, Col. 9, Line 60 – Col. 10, Line 6 and the corresponding figures of Winker, driving at high and low frequency levels is taught. The application of AC and/or DC voltage is inherent and well known in the art. This knowledge is further evidenced by Albelo. In the same field of endeavor, Albelo teaches DC voltage (Col. 14, Lines 4-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Winker with DC voltage of Albelo for the purpose of inducing a change in wavefront direction (Col. 14, Lines 24-27).
Prior Art Citations
               Shi et al. (USPG Pub No. 2017/0059960) and Richards et al. (USP No. 4,243,300) are each being cited herein to show a system and a method that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/08/2022